IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SIMONE SWANIGAN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5272

STEVIE SWANIGAN,

      Appellee.


_____________________________/

Opinion filed August 24, 2017.

An appeal from the Circuit Court for Okaloosa County.
John "Jay" Gontarek, Judge.

Michael Gates, Cotton & Gates, Shalimar, for Appellant.

Maria G. Rodriguez, Gulf Breeze, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.